Bell, Presiding Judge.
This is an action by a wife for loss of consortium of her husband caused by the negligence of another. The injuries occasioning the loss of consortium were incurred in an automobile collision which occurred on January 9, 1960. The suit was not filed until January 9, 1962. The plea of the statute of limitation was raised by both defendants in their general demurrers.
Where a cause of action for an injury to the person arose on January 9, 1960, and suit was not filed until January 9, 1962, the cause is barred by the two-year statute of limitation provided in Code § 3-1004. Peterson v. Georgia R. &c. Co., 97 Ga. 798 (25 SE 370); Texas Co. v. Davis, 157 Ga. 538 (122 SE 62).
In Schimmel v. Greenway, 107 Ga. App. 257, 258 (129 SE2d 542), it was held that an action by a wife for loss of consortium of her husband through the negligence of defendant is an action for injury to the person and is subject to the two-year statute of limitation governing those actions. The Schimmel case is applicable here and controls this case. See Pinkerton Nat. Detective Agency v. Stevens, 108 Ga. App. 159 (1a) (132 SE2d 119), which followed Schimmel on this point.
The judgment of the trial court in sustaining the general demurrers of the defendants and in dismissing the petition is affirmed.

Judgment affirmed.


Hall and Pannell, JJ., concur.